DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          TEJANI RODRIGUEZ,
                              Appellant,

                                     v.

                            ALBERTO PEREZ,
                                Appellee.

                               No. 4D20-544

                            [August 11, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Peter Holden, Judge; L.T. Case No. 15-9539 FMCE.

   Scott J. Brook of Scott J. Brook, P.A., Coral Springs, for appellant.

  Alan D. Sackrin of Sackrin & Tolchinsky, P.A., Hallandale Beach, for
appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979).

CIKLIN, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.